Citation Nr: 1339404	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-06 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for depressive disorder with intermittent explosive disorder, currently evaluated 50 percent.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

 R.Chakraborty, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued the rating of depressive disorder, NOS (not otherwise specified) at 30 percent disabling.  A March 2012 rating decision granted an increased rating of 50 percent effective February 25, 2009.  

The September 2009 rating decision also denied entitlement to individual unemployability.  Although that issue was not certified for appeal, the Court has held that a request for TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  As such, the issue of entitlement to a TDIU is properly before the Board.


FINDINGS OF FACT

1.  The Veteran's depressive disorder with intermittent explosive disorder is shown to be manifested by total occupational and social impairment.

2.  The Veteran's service-connected depressive disorder with intermittent explosive disorder is his only service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 100 percent for depressive disorder with intermittent explosive disorder have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Codes 9434, 9435 (2013).  

2.  Given that a 100 percent schedular rating is granted for the Veteran's depressive disorder with intermittent explosive disorder for the entire term on appeal, consideration of his claim of entitlement to TDIU for that period is precluded as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430  (1994); Bradley v. Peake, 22 Vet. App. 280 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Given that the Veteran is being awarded the maximum benefit available, any error in complying with the duties to notice and assist the Veteran are harmless.

The Board is concerned that there is medical evidence relevant to the issue on appeal that is not associated with the claims file, including a copy of a September 2011 VA examination report.  However, as there is sufficient evidence of record to grant the Veteran's claim in full, the Board finds that the failure to ensure that these records are associated with the claims file is nonprejudicial, and that further effort to obtain these records would only needlessly delay adjudication of the claim.

Analysis

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3 (2013).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2013).

The general rating criteria used for rating of the Veteran's depressive disorder with intermittent explosive disorder provides a 100 percent rating for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9434, 9435 (2013).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships. Id.

A 50 percent rating is proper for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score of 31 to 40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)."  A GAF score of 61 to 70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  The GAF scores, however, assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2013).  

The August 2009 VA examination report noted that the Veteran had been diagnosed with Intermittent Explosive Disorder and Schizophrenia.  However, the examiner also included in the "Resolution of Diagnosis" that the Veteran "is presently service-connected for 'Depressive Neurosis;' however, this nomenclature does not presently exist in the DSM-IV-TR classification system.  There are no other DSM-IV-TR diagnoses that would account for the [Veteran's] current clinical presentation other than Depres[sive] Disorder, NOS and Intermittent Explosive Disorder."  

The Veteran reported severe daily anger outbursts and severe daily isolating behaviors since his military discharge.  His psychomotor activity was described by the examiner as combative and tense.  Although the Veteran's speech was clear and coherent, it was also spontaneous and loud.   His attitude toward the examiner was described as attentive, suspicious, and irritable.  While his affect was normal and his attention intact, his mood was anxious and agitated, and his thought content was described as "hyper-suspiciousness and irritability towards others."  The Veteran was oriented as to time, place, and person.  Although his judgment was described as understanding the outcome of his behavior, the extent of his impulse control was poor.  He reported sleep difficulties but he also noted feeling rested most mornings.  The examiner noted that there were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal thoughts, and he was able to maintain basic personal hygiene and had normal memory.  However, his GAF score was 55.  

The Veteran reported that he had been unemployed for one to two years because he and his boss got into altercations.  The Veteran contended that he could not work "due to his inability to interact and relate inappropriately with others."  The Veteran also reported such behavior difficulties with his wife and concern that his relationship with her may end.  Most significantly, the examiner noted that there was total occupational and social impairment, explaining that the Veteran's "current level of depression and other interpersonal psychopathology supports [his] contention regarding his inability to sustain employment and appropriately relate to others."  

The November 2010 VA examination report suggested a worsening of symptoms from the previous examination.  The examiner noted that the Veteran had been diagnosed with PTSD and stated that he fit the criteria, but described intermittent explosive disorder and depressive disorder NOS as additional mental disorders.  It stated that the Veteran experienced the following ratings, in terms of frequency, severity, and duration: poor sleep, daily, 8 out of 10; anger, daily, 8 out of 10; depression, daily, 6 out of 10; and isolation, daily, 8 out of 10.  His appearance was noted as disheveled. The Veteran was described as combative and restless, with loud speech and had a constricted affect.  His mood was agitated.  The Veteran's attitude toward the examiner was "suspicious," and the examiner noted that the Veteran "indicated he thought this examiner was going to get in a fist fight with him because I popped my knuckles."  His attention was intact and his memory was normal.  However, while he did not report homicidal or suicidal thoughts, his thought content was described as containing "many references to violence and threatening to hurt others," and he "endorses dreams of being in fights and threatening others."  In fact, "[w]hen asked if he was worried about losing a fight since he got into fights so often, over 200 per his report, he cited 'They'd have to kill me to get me to lose.' "  The examiner noted that the Veteran had persistent paranoid delusions, though he understood the outcome of his behavior.  Sleep problems were again noted.  The examiner also noted that there was a problem with daily living, and that the Veteran stated that he isolated himself in his home and the surrounding area.  His GAF score was 47.  The examiner also noted that the Veteran had total occupational and social impairment, and explained that the Veteran "had been unable to maintain stable employment due to his anger problems related to PTSD." 
 
Although the report of a September 2011 VA examination, the February 2012 supplemental statement of the case (SSOC) referenced that examination and discussed many of the clinical findings there.  The examination apparently revealed many of the same symptoms as the previous reports, but included panic attacks, and that "the [V]eteran indicated that he had no friends" and that his younger siblings do not visit because they are scared of him.  He did see "some of his older siblings occasionally."  It also noted that the Veteran had been fired from employment many times for fighting.  The Veteran had "also stated on current examination that he would never hit a woman," but the examination report noted that one reason for the Veteran having been hospitalized was for fighting with his girlfriend.  In the summary of psychiatric symptoms, the examiner included grossly inappropriate behavior and persistent danger of hurting self or others.  The Veteran was assigned a GAF score of 35.  

A January 2010 letter from Dr. M. indicated that the Veteran was first seen in December 2009 for a psychiatric evaluation, and Dr. M. diagnosed him with major depressive disorder, PTSD, intermittent explosive disorder, and psychotic disorder NOS, and assigned a GAF score which varied between 20 and 60.  As indicated by the February 2012 SSOC, a February 2010 letter from Dr. M. noted that the Veteran began treatment with Dr. M. beginning in June 2010, at which time his diagnosis was PTSD, major depression, and schizoaffective symptoms, and was assigned a GAF score of 50.  A July 2010 letter from Dr. M. essentially reiterated this information.  An April 2011 letter from Dr. H stated that he treated the Veteran since October 2010, and also noted that the Veteran had undergone evaluation by Dr. M.  Dr. H. indicated that the Veteran was diagnosed with major depressive disorder, PTSD, psychotic disorder, and intermittent explosive disorder, and was assigned GAF scores between 30 and 40.  

In deciding the present claim, the Board is cognizant of the fact that the Veteran has been granted entitlement to service connection for depressive disorder with intermittent explosive disorder, but also may have other non-service-connected psychiatric disabilities, such as PTSD and psychotic disorder NOS.  When it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 (2013) requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the case at hand, the competent evidence of record suggests that the symptoms and manifestations of the Veteran's various psychiatric disabilities overlap, and the evidence does not clearly delineate which symptoms are attributable to the Veteran's service-connected depressive disorder with intermittent explosive disorder and which are not.  Although neither the VA examiners nor the private physicians have clearly indicated a link between the various aforementioned conditions, the Board will resolve doubt in favor of the Veteran and will thus consider all symptoms of these psychiatric disabilities to be manifestations of the Veteran's depressive disorder with intermittent explosive disorder.

Having reviewed the record, the Board concludes that the Veteran's depressive disorder with intermittent explosive disorder warrants an increased rating of 100 percent for the entire period under consideration in this appeal.  Specifically, the Veteran's depressive disorder with intermittent explosive disorder has resulted in total occupational and social impairment, due to symptoms such as grossly inappropriate behavior and persistent danger of hurting self or others.  38 C.F.R. § 4.130, Diagnostic Codes 9434, 9435 (2013).  It is particularly salient to the Board that the Veteran has been assigned a GAF score as low as 20, with the upper limit of his GAF scores at a one time score of 55, and that he is severely isolative.  These GAF scores indicate major impairment in several areas.  Richard, supra.  While the Veteran sees his older siblings from time to time, his younger siblings are fearful of him, and his relationship with his wife is very strained and includes incidents of violence.  He appears to have become totally isolated.  As noted, the August 2009 and November 2010 VA examiners specifically found that the Veteran's psychiatric illness was manifested by total social and occupational impairment.  Accordingly, the Board finds that the Veteran's symptoms more closely approximate a 100 percent rating for depressive disorder with intermittent explosive disorder, throughout the course of the present claim.  Francisco, supra.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

As the Veteran is now in receipt of a total schedular rating for his depressive disorder with intermittent explosive disorder, it follows that the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disability is moot.  Although the Board is cognizant that it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot in all case, see Bradley v. Peake, 22 Vet. App. 280 (2008)), given that the Veteran has no other service connected disabilities, the Board finds that the assignment of a total schedular rating for depressive disorder with intermittent explosive disorder for the entire period under consideration in this appeal does render the TDIU claim moot.



ORDER

Entitlement to an rating of 100 percent for depressive disorder with intermittent explosive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is dismissed as a matter of law.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


